DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 12/13/2021, the following represents the changes from the previous claims: Claims 1-6 and 8-11 were amended and Claim 7 was canceled. Claims 1-6 and 8-11 are presented for examination. 
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0094906, filed on 08/05/2019.

Claim Rejections - 35 USC § 112
3. 	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


4. 	Claims 1-6 and 8-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	a. Claim 1 recites the limitation “an elastic member that is disposed between one ends of adjacent latches among the latches” in line 13. It is unclear if the elastic member is disposed between one latch end and an adjacent latch end or if the elastic member is disposed between one of the ends of adjacent latches and another element. Additionally, claim 1 recites the limitation “the one ends of adjacent latches close to each other” in lines 15-16. It is unclear if one latch end closes toward an adjacent latch end or if each latch end closes against an adjacent latch end. Additionally, claim 1 recites the limitation “the other ends of the latches” in line 18. There is insufficient antecedent basis for this limitation in the claim. 
	b. Claim 4 recites the limitation “one end of each of the latches” in line 3. It is unclear if the “one end of each of the latches” is the same “one ends of adjacent latches among the latches” recited previously in claim 1 or if the “one ends of adjacent latches among the latches” is an additional end of the latches. 

d. Claims 2, 3, 5, and 8-11 are rejected as depending upon a rejected claim.

5. 	In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fikfak (US Patent Publication 2016/0081306) in view of Baerwald et al. (US Patent Publication 2014/0263799).
a. Regarding claim 1, Fikfak teaches a lead line adjusting device for a companion animal, comprising a cover part 1, 8 [a lower part 1 of a housing; an upper part 8 of the housing] that includes locking means [locking parts 5 c of the snap element 5 engage with the external lock 9 [0013]]; a rotating member that rotates around a shaft and around which a lead line is wound [a mechanism arranged in a pet leash and allowing automatic locking of extraction of a rope and its stopping when the rope unwinds too rapidly [0001]; A rope/band is wound around the rotary element and ends at the bottom of the rotary element around a bulge of the central shaft on the rotary element formed by the assembled parts 2, 3 of the rotary element [0013]]; latches 6a that are coupled to one side surface of the rotating member 6, and opened to be caught by a portion of the locking means by rotation of the rotating member [The end 5 b of the snap element 5 engages with a projection 6 a of the central transmission element 6, whereas locking parts 5 c of the snap element 5 engage with the external lock 9 provided on the inner circumferential side with teeth 9 a [0013]] when a rotational force greater than or equal to a predetermined reference is applied to the lead line [The force needed to act upon the locking parts 5 c of the snap elements is defined by the strength of the spring element 7 (which can be replaced by a wire spring or elastic), distribution of weight of the snap elements and proximity of the locking parts 5 c of the snap elements 5 to the external lock 9. These parameters are selected in relation to the needs of the device, wherein the most important parameters are a dog's weight and the rope length. The number of the snap elements (which may range from 1 to 6) is adapted to the forces that act on the mechanism of the invention and emanate especially from the weight of a dog/animal and the capacity limitation of the interior of the device [0015]]; a spiral spring 7 that applies a winding force to the lead line in a first rotation direction in which the lead line is wound around the rotating member [spring element 7 (which can be replaced by a wire spring) [0015]]. 
Fikfak does not specifically teach an elastic member that is disposed between one ends of adjacent latches among the latches, wherein when the latches are opened by the rotation of the rotating member, the one ends of adjacent latches close to each other against an elastic force of the elastic member, and when the rotating member stops the rotation in the rotation direction and then rotates in the opposite direction, the other ends of the latches are gathered by the elastic force such that the latches are closed. Baerwald teaches an elastic member 74 disposed between one ends of adjacent latches 72 wherein when the latches are opened by the rotation of the rotating member, the one ends of adjacent latches close to each other against an elastic force of elastic member 74 and when the rotating member stops the rotation in the rotation direction and then rotates in the opposite direction, the other ends of the latches are gathered by the elastic force such that the latches are closed [lock members 72 of the centrifugal/inertial brake mechanism 64 are pivotally positioned on the spool plate 52 by pivots 80, and are biased by the lock member springs 74 to a first unlocked position shown in FIG. 13, wherein the distal lock ends 76 is pivoted inwardly, and movable to a second locked position shown in FIG. 14 where the distal lock ends 76 are pivoted outwardly where they impinges on catches 110 with ends 120 formed in the cavity 100 of the case portion 12 to prevent further rotation of the spool plate 52 and the attached spool assembly 50 [0028]] for the purpose of providing a lead line retractor mechanism that is small in size, simple in construction, lightweight, and reliable in operation. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Fikfak to include an elastic member that is disposed between one ends of adjacent latches among the latches, wherein when the latches are opened by the rotation of the rotating member, the one ends of adjacent latches close to each other against an elastic force of the elastic member, and when the rotating member stops the rotation in the rotation direction and then rotates in the opposite direction, the other ends of the latches are gathered by the elastic force such that the latches are closed as taught by Baerwald because doing so would have provided a lead line retractor mechanism that is small in size, simple in construction, lightweight, and reliable in operation.
b. Regarding claim 2, Fikfak in view of Baerwald teaches (references to Fikfak) the lead line adjusting device for a companion animal as claimed in claim 1 having spiral spring 7 [spring element 7 (which can be replaced by a wire spring) [0015]]. Fikfak further teaches the rotational force greater than or equal to the predetermined reference is one of the winding force by spiral spring 7 [spring element 7 (which can be replaced by a wire spring) [0015]] greater than or equal to the predetermined reference and an unwinding force for unwinding the lead line greater than or equal to the predetermined reference [The force needed to act upon the locking parts 5 c of the snap elements is defined by the strength of the spring element 7 (which can be replaced by a wire spring or elastic), distribution of weight of the snap elements and proximity of the locking parts 5 c of the snap elements 5 to the external lock 9. These parameters are selected in relation to the needs of the device, wherein the most important parameters are a dog's weight and the rope length. The number of the snap elements (which may range from 1 to 6) is adapted to the forces that act on the mechanism of the invention and emanate especially from the weight of a dog/animal and the capacity limitation of the interior of the device [0015]; a mechanism arranged in a pet leash and allowing automatic locking of extraction of a rope and its stopping when the rope unwinds too rapidly [0001]].
c. Regarding claim 3, Fikfak in view of Baerwald teaches (references to Fikfak) the lead line adjusting device for a companion animal as claimed in claim 2, having latches 6a. Fikfak further teaches when the rotational force greater than or equal to the predetermined reference is applied to the lead line, [at increased speed, the locking parts 5 c of the snap elements 5 get stuck due to centrifugal force into the teeth 9 a arranged on the inner circumferential side of the external lock 9, thus preventing the rotary element from rotating and consequently preventing the rope/band from extracting [0013]; the leash mechanism of the invention uses the centrifugal force to define the limit of revolutions in order to prevent rotation [0015]].
d. Regarding claim 4, Fikfak in view of Baerwald teaches (references to Fikfak) the lead line adjusting device for a companion animal as claimed in claim 3 having latches 6a. Fikfak further teaches one end of each of the latches is coupled to the rotating member through pins 3a so that each of the latches is movable [a recess 5 a of the snap element 5 is put onto a projection 3 a of the upper part 3 of the rotary element [0013]], and when the rotational force greater than or equal to the predetermined reference is applied to the lead line, the other ends of the latches move away from each other while moving in a direction corresponding to the generated centrifugal force [at increased speed, the locking parts 5 c of the snap elements 5 get stuck due to centrifugal force into the teeth 9 a arranged on the inner circumferential side of the external lock 9, thus preventing the rotary element from rotating and consequently preventing the rope/band from extracting [0013]; the leash mechanism of the invention uses the centrifugal force to define the limit of revolutions in order to prevent rotation [0015]].
e. Regarding claim 5, Fikfak in view of Baerwald teaches (references to Fikfak) the lead line adjusting device for a companion animal as claimed in claim 4 having latches 6a. Fikfak further teaches when a portion of the other ends of the latches is caught by a portion of the locking means, while the other ends of the latches move in the direction corresponding to the generated centrifugal force, the rotating member stops the rotation in a rotation direction of the rotational force greater than or equal to the predetermined reference [at increased speed, the locking parts 5 c of the snap elements 5 get stuck due to centrifugal force into the teeth 9 a arranged on the inner circumferential side of the external lock 9, thus preventing the rotary element from rotating and consequently preventing the rope/band from extracting [0013]; the leash mechanism of the invention uses the centrifugal force to define the limit of revolutions in order to prevent rotation [0015]].
6a. Fikfak further teaches the other portion of the other ends of the latches is not caught by the locking means such that the rotating member is rotatable in an opposite direction to the rotation direction [at increased speed, the locking parts 5 c of the snap elements 5 get stuck due to centrifugal force into the teeth 9 a arranged on the inner circumferential side of the external lock 9, thus preventing the rotary element from rotating and consequently preventing the rope/band from extracting [0013]; the leash mechanism of the invention uses the centrifugal force to define the limit of revolutions in order to prevent rotation [0015]].
g. Regarding claim 8, Fikfak in view of Baerwald teaches (references to Baerwald) the lead line adjusting device for a companion animal as claimed in claim 1 wherein when the other ends of latches 72 are gathered by the elastic force, the rotating member 52 is freely rotatable in the rotation direction and the opposite direction [lock members 72 of the centrifugal/inertial brake mechanism 64 are pivotally positioned on the spool plate 52 by pivots 80, and are biased by the lock member springs 74 to a first unlocked position shown in FIG. 13, wherein the distal lock ends 76 is pivoted inwardly, and movable to a second locked position shown in FIG. 14 where the distal lock ends 76 are pivoted outwardly where they impinges on catches 110 with ends 120 formed in the cavity 100 of the case portion 12 to prevent further rotation of the spool plate 52 and the attached spool assembly 50 [0028]].
h. Regarding claim 9, Fikfak in view of Baerwald teaches (references to Fikfak) the lead line adjusting device for a companion animal as claimed in claim 8 wherein the rotation direction includes one of the first rotation direction in which the winding force by the spiral spring greater than or equal to the predetermined reference is applied to the lead line and the lead line is wound around the rotating member, and a second rotation direction in which the unwinding force for unwinding the lead line greater than or equal to the predetermined reference is applied to the lead line [at increased speed, the locking parts 5 c of the snap elements 5 get stuck due to centrifugal force into the teeth 9 a arranged on the inner circumferential side of the external lock 9, thus preventing the rotary element from rotating and consequently preventing the rope/band from extracting [0013]; the leash mechanism of the invention uses the centrifugal force to define the limit of revolutions in order to prevent rotation [0015]] and the lead line is unwound from the rotating member [a mechanism arranged in a pet leash and allowing automatic locking of extraction of a rope and its stopping when the rope unwinds too rapidly [0001]].
i. Regarding claim 10, Fikfak in view of Baerwald teaches (references to Fikfak) the lead line adjusting device for a companion animal as claimed in claim 9 wherein the latches 6a include a first latch that is caught by one of the locking means [locking parts 5 c of the snap element 5 engage with the external lock 9 [0013]] when the rotating member rotates in the first rotation direction, and a second latch that is caught by one of the locking means when the rotating member rotates in the second rotation direction [On the upper part 3 of the rotary element snap elements 5 are arranged pivotably movably around the central transmission element 6 with spring elements 7, such that a recess 5 a of the snap element 5 is put onto a projection 3 a of the upper part 3 of the rotary element. The end 5 b of the snap element 5 engages with a projection 6 a of the central transmission element 6, whereas locking parts 5 c of the snap element 5 engage with the external lock 9 provided on the inner circumferential side with teeth 9 a. At normal speed of the rope/band, the locking parts 5 c of the snap elements 5 slide along the inner edge of the lock 9, whereas, at increased speed, the locking parts 5 c of the snap elements 5 get stuck due to centrifugal force into the teeth 9 a arranged on the inner circumferential side of the external lock 9, thus preventing the rotary element from rotating and consequently preventing the rope/band from extracting [0013]].
j. Regarding claim 11, Fikfak in view of Baerwald teaches (references to Fikfak) the lead line adjusting device for a companion animal as claimed in claim 10 wherein the first latch and the second latch 6a are disposed to move away from each other, and when any one of the first latch and the second latch is caught by one of the locking means [locking parts 5 c of the snap element 5 engage with the external lock 9 [0013]], the other of the first latch and the second latch is not caught by the locking means [On the upper part 3 of the rotary element snap elements 5 are arranged pivotably movably around the central transmission element 6 with spring elements 7, such that a recess 5 a of the snap element 5 is put onto a projection 3 a of the upper part 3 of the rotary element. The end 5 b of the snap element 5 engages with a projection 6 a of the central transmission element 6, whereas locking parts 5 c of the snap element 5 engage with the external lock 9 provided on the inner circumferential side with teeth 9 a. At normal speed of the rope/band, the locking parts 5 c of the snap elements 5 slide along the inner edge of the lock 9, whereas, at increased speed, the locking parts 5 c of the snap elements 5 get stuck due to centrifugal force into the teeth 9 a arranged on the inner circumferential side of the external lock 9, thus preventing the rotary element from rotating and consequently preventing the rope/band from extracting [0013]].

Response to Arguments
8.	Applicant’s arguments from the response filed on 12/13/2021 have been fully considered and will be addressed below in the order in which they appeared.
a. Applicants arguments in the reply filed on 12/13/2021, see pages 7-8, with respect to the rejection of claim 1 under 35 U.S.C 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Baerwald et al. (US Patent Publication 2014/0263799).
 b. Applicants arguments in the reply filed on 12/13/2021, see pages 8-, with respect to the rejection of claim 7 under 35 U.S.C 103 have been fully considered and are not persuasive. Applicant argues: 
1.)	Baerwald is silent with respect to the claimed elastic member. Although the Examiner mapped Baerwald’s lock member springs 74 to the elastic member recited in original claim 7, the lock member springs 74 fail to meet the elastic member required by above limitations because each lock member spring 74 corresponds to each lock member 72 (the alleged “latch”) and is not disposed between one ends of adjacent lock members 72. Because the lock member spring 74 is not disposed between the one ends of adjacent lock members 72, the one ends do not close to each other against an elastic force of the lock member springs 74, and the other ends are not gathered by the elastic force such that the lock members 72 are closed. Because the structure and function of the lock member springs 74 are clearly different from those of the claimed elastic member, a person of ordinary skill referring to Baerwald would not have found any rationale to modify Fikfak.
	Examiner respectfully disagrees. Baerwald teaches elastic member 74 disposed between one ends of adjacent latches 72 wherein when the latches are opened by the rotation of the rotating member, the one ends of adjacent latches close to each other against an elastic force of elastic member 74 and when the rotating member stops the rotation in the rotation direction and then rotates in the opposite direction, the other ends of the latches are gathered by the elastic force such that the latches are closed [lock members 72 of the centrifugal/inertial brake mechanism 64 are pivotally positioned on the spool plate 52 by pivots 80, and are biased by the lock member springs 74 to a first unlocked position shown in FIG. 13, wherein the distal lock ends 76 is pivoted inwardly, and movable to a second locked position shown in FIG. 14 where the distal lock ends 76 are pivoted outwardly where they impinges on catches 110 with ends 120 formed in the cavity 100 of the case portion 12 to prevent further rotation of the spool plate 52 and the attached spool assembly 50 [0028]].  
Although the cited reference is different from the invention claimed, the language of Applicant's claims is sufficiently broad to reasonably read on the cited reference. No special definition of “disposed between the one ends of adjacent lock members” is found in the present specification, and, absent a special definition, Examiner is obligated to take the broadest reasonable interpretation not in conflict with the specification. It is noted that the feature upon which applicant relies (i.e., “an elastic member that is disposed between one ends of adjacent latches” and “the one ends of adjacent latches close to each other”) has been given its broadest reasonable interpretation. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The examiner respectfully disagrees with applicant’s interpretation of, “an elastic member that is disposed between the one ends of adjacent lock members,” which states/seems to imply that the elastic member must be held between one latch end and an adjacent latch rather than, e.g., located between one of the ends of adjacent latches and another element. The specification does not prohibit such an interpretation; therefore, Examiner's interpretation is both reasonable and not in conflict with the specification, and the limitation is met by the prior art.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.L/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643